Graffeo, Mugglin, Rose and Lahtinen, JJ.,
concur. Ordered that the judgment is modified, on the law, without costs, by reversing so much thereof as directed that a new environmental impact statement be prepared for the entire Warren County Sewer Project and permanently enjoined respondent Warren County Board of Supervisors from undertaking any action in furtherance of the final design and construction of any portion or segment of such project pending adoption of said new environmental impact statement; a supplemental final environmental impact statement is to be prepared solely for the Queensbury service area and, pending acceptance of such supplemental final environmental impact statement, respondent Warren County Board of Supervisors is enjoined from fur*619ther project activity only insofar as it relates to the Queens-bury service area; and, as so modified, aifirmed.